DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Introduction
Claims 1-20 are pending and have been examined in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022, amended by submission filed 09/27/2022, has been entered.

 Examiner’s Note
Examiner has cited particular paragraph(s), columns and line numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in the responses, to fully consider the references in their entirety as potentially teaching all or at least paragraph(s)t of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the disclosure.

Claim Objections
Claims 1, 5, 6, 8, 12, 13, 15, 19, and 20 objected to because of the following informalities:  
Claims 1, 8, and 15 recite that the ground control system detects an interference to decrease the change of collision with the UAV.  This wording is confusing because it implies that the chance of collision is between the ground control system and the UAV.  The Office recommends change “with the UAV” to something similar to “of the UAV”.  
Claims 5, 6, 12, 13, 19, and 20 recite “the plurality of images” to refer back to “images”.  Consistent terminology should be maintained, therefore, the Office recommends replacing “the plurality of images” with “the images”.   
Claim 8 and dependent claims, thereon, recite “the plurality of communication towers” and “the plurality of towers”.  Consistent terminology should be maintained.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "a UAV" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 1 recites the limitation "the flight path" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites the limitation "interference" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim(s) 2-7 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim 8 recites the limitation "a rail system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 8 recites the limitation "the flight path" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "interference" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim(s) 9-14 is(are) rejected because it(they) depend(s) on claim 8 and fail(s) to cure the deficiency(ies) above.  
Claim 15 recites the limitation "the data and images" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 15 recites the limitation "the flight path" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "interference " in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 15 recites the limitation "the rail system" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 16-20 is(are) rejected because it(they) depend(s) on claim 15 and fail(s) to cure the deficiency(ies) above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as unpatentable over Pat. App. Pub. US 2017/0313332 A1, Paget et al. in view of Pat. App. Pub. US 2018/0357909, Eyhorn.

Regarding claim 1, Paget discloses an aerial system control network for an unmanned aerial vehicle (UAV) for inspecting railroad assets (Paget, at least paragraph(s) 52) comprising: 
a plurality of towers (Paget, at least paragraph(s) 68 and 189); and 
a ground control system communicatively coupled to the plurality of towers (Paget, at least paragraph(s) 68, 70, and 259; the controller and mobile platform communicate via wireless networks that use communication towers), the ground control system configured to: 
	transmit, via the plurality of towers, a flight plan to a UAV configured to monitor a rail system to detect track components and track component features, and generate data and capture images related to the rail system (Paget, at least paragraph(s) 52, 109, and 110; the controller instructs the mobile platform to inspect a section of a rail line with specific flight paths that can be changed based on the received data) 
	receive, via the plurality of communication towers, the data and images generated by the UAV (Paget, at least paragraph(s) 83, 247 and 248; the mobile platform communicates data back to the controller), 
	detect an interference along the flight path based on the received data or images to decrease the change of collision or interference with the UAV (Paget, at least paragraph(s) 102, 109, 110, and 290; the controller analyzes the data and identifies hazards), and 
	adjust the flight plan based on the interference (Paget, at least at least paragraph(s) 102, 109, 110, 186, and 187; the controller adjusts the flight envelope or mode based on the received data),
Paget discloses that the controller can control the mobile platform to follow the contour of the track (Paget; at least paragraph(s) 88, 120, 187, 247, 286, and 287) in order to identify damage and hazards on the track.  Therefore, the entire track would be examined, but Paget does not explicitly disclose including adjusting the flight plan to avoid gaps in the UAV image capture.  
However, the above features are taught by Eyhorn (Eyhorn; At least paragraph(s) 133 and 134).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Eyhorn into the invention of Paget with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Adjusting the flight plan allows flexibility to overcome unpredictable events, such as weather or interferences, while still meeting the mission, i.e., examining the rail line for hazards.  
process the images locally or remotely for the detection of obstructions or faults in the rail system (Paget, at least paragraph(s) 248, 249, and 252),
compare successive images for changes in pixel color, pixel density, pixel length between rails to identify rail component defects (Paget; At least paragraph(s) 126, 129, and 135).
Regarding claim 3, Paget discloses the aerial system control network of claim 1, wherein: the plurality of towers include an aviation band radio configured to communicate data with other aerial vehicles, and
the flight plan is adjusted based on the communicated data (Paget, at least paragraph(s) 290).

Regarding claim 4, Paget discloses the aerial system control network of claim 1, wherein: 
the UAV includes at least one camera configured to capture images of the rail system (Paget, least paragraph(s) 52 and 53), and 
the received data includes a plurality of images captured from the at least one camera mounted on the UAV (Paget, at least paragraph(s) 248).

Regarding claim 5, Paget discloses that the controller can control the mobile platform to follow the contour of the track (Paget; at least paragraph(s) 120, 187, 247, 286, and 287) using the images (Paget; at least paragraph(s) 126, 183, 247, and 283), but does not explicitly disclose wherein the ground control system is further configured to: 
monitor the plurality of images for a deviation from the flight plan; and 
adjust the flight plan to maintain the rail system in the plurality of images
However, the above features are taught by Eyhorn (Eyhorn; At least paragraph(s) 133 and 134).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Eyhorn into the invention of Paget with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Adjusting the flight plan allows flexibility to overcome unpredictable events, such as weather or interferences, while still meeting the mission, i.e., examining the rail line for hazards.

Regarding claim 6, Paget teaches the aerial system control network of claim 4, wherein the ground control system is further configured to: 
monitor the plurality of images for a faulty condition of the rail system (Paget, at least paragraph(s) 248, 249, and 252).

Regarding claim 7, Paget teaches the aerial system control network of claim 6, wherein the faulty condition is identified from: 
a difference in a first image and a second image taken in succession along the flight path. (Paget, at least paragraph(s) 126, 145, and 147); and
a difference in the first image and a stored image from a previous flight of the UAV captured of the same location (Paget, at least paragraph(s) 135, 137, 149, 150, and 151). 

Regarding claims 8 and 10-14, Paget discloses the aerial system control network of claims 1 and 3-7 comprising the mobile platform, i.e., UAV.  Therefore, claims 8 and 10-14 are rejected using the same citations and reasoning as applied to claims 1 and 3-7 above.  


Regarding claims 15 and 17-20, Paget discloses the method of operating the aerial system control network (at least paragraph(s) 19) of claims 1 and 3-7.  Therefore, claims 15 and 17-20 are rejected using the same citations and reasoning as applied to claims 1 and 3-7 above

Claim Rejections - 35 USC § 103
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Paget in view of Eyhorn as applied to claim 1, 8, and 15, and in further view of Pat. App. Pub. US 2018/0033320 A1, Castelli et al.

Regarding claims 2, 9, and 16, Paget discloses the aerial system control network of claim 1, wherein the received data includes current air traffic data, obstruction data, geographic information data (Paget, at least paragraph(s) 261 and 290).

Paget discloses that the system communicates and coordinates with other aircraft (Paget, at least paragraph(s) 106 and 108), but does not explicitly disclose wherein the received data includes aviation voice data. 

However, the above features are taught by Castelli, which teaches a UAV control system with a ground control, wherein the ground control receives aviation voice data (Castelli, at least paragraph(s) 51; The drone can communicate with control tower personnel using synthesized voice over radio).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the aviation voice data communication of Castelli in the aerial system control network in order to increase safety by increasing awareness of potential interference with other aircraft and by making data transmissions easier for a human operator to understand.

Response to Arguments
Applicant's arguments, filed 09/27/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669